Exhibit 10.2

 

EMPLOYMENT AGREEMENT

BETWEEN

ROBERT PATTERSON

AND

FIRST STATES GROUP, L.P.

 

This Employment Agreement (the “Agreement”), dated as of March 28, 2005 between
First States Group, L.P., a Delaware limited partnership (the “Company”), and
Robert Patterson (the “Executive”):

 

WHEREAS, American Financial Realty Trust, a Maryland real estate investment
trust (the “REIT”), is a limited partner and the sole owner of the general
partner of the Company;

 

WHEREAS, the Company wishes to employ the Executive in the capacities and on the
terms and conditions set out below, and the Executive has agreed to accept such
employment, in the capacities and on the terms and conditions set forth below.

 

NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set out below, hereby agree as follows:

 

1. EMPLOYMENT.

 

(a) POSITIONS. Beginning on the date hereof, (the “Effective Date”), the
Executive shall be employed by the Company as the Senior Vice President,
Acquisitions. The Executive shall also be an officer of the REIT as the Senior
Vice President, Acquisitions.

 

(b) DUTIES. The Executive shall report to the Chief Operating Officer of the
Company (the “Chief Operating Officer”), and the Executive’s principal
employment duties and responsibilities shall be those duties and
responsibilities consistent with this position as are assigned by the Chief
Operating Officer, the Chief Executive Officer of the Company (the “Chief
Executive Officer”) or the Board of Trustees of the REIT (the “Board”).

 

(c) EXTENT OF SERVICES. Except for illnesses and vacation periods, the Executive
shall devote all of his working time and attention and his best efforts to the
performance of his duties and responsibilities under this Agreement.
Notwithstanding the foregoing, the Executive may (i) make any passive investment
where he is not obligated or required to, and shall not in fact, devote any
managerial efforts, (ii) participate in charitable, academic or community
activities, and in trade or professional organizations, or (iii) hold
directorships in other companies consistent with the Company’s conflict of
interest policies and corporate governance guidelines as in effect from time to
time.

 

2. TERM. This Agreement shall be effective as of the Effective Date and shall
continue in full force and effect thereafter for a term of three (3) years
following the Effective Date (the “Initial Term”), and shall be automatically
extended for a renewal term of one (1) additional year (a “Renewal Term”) at the
end of the Initial Term, and an additional one



--------------------------------------------------------------------------------

(1) year Renewal Term at the end of each Renewal Term (the last day of the
Initial Term and each such Renewal Term is referred to herein as a “Term Date”),
unless either party notifies the other party of its non renewal of this
Agreement not later than sixty (60) days prior to a Term Date by providing
written notice to the other party of such party’s intent not to renew, or it is
sooner terminated pursuant to Section 7. For purposes of this Agreement, “Term”
shall mean the actual duration of the Executive’s employment hereunder, taking
into account any extensions pursuant to this Section 2 or early termination of
employment pursuant to Section 7.

 

3. BASE SALARY. The Company shall pay the Executive a base salary annually (the
“Base Salary”), which shall be payable in periodic installments according to the
Company’s normal payroll practices. The initial Base Salary shall be $232,000.
The Board or the Compensation and Human Resources Committee of the REIT (the
“Compensation Committee”) shall review the Base Salary at least once a year to
determine whether the Base Salary should be increased effective January 1 of
each year during the Term; provided, however, that on each January 1 during the
Term, the Base Salary shall be increased by a minimum positive amount equal to
the Base Salary in effect on January 1 of the prior year multiplied by the
percentage increase in the Consumer Price Index for such year. The amount of the
increase shall be determined before March 31 of each year and shall be
retroactive to January 1. The Base Salary, including any increases, shall not be
decreased during the Term. For purposes of this Agreement, the term “Base
Salary” shall mean the amount established and adjusted from time to time
pursuant to this Section 3.

 

4. INCENTIVE AWARDS.

 

(a) ANNUAL INCENTIVE BONUS. For the period beginning on the Effective Date and
ending on December 31, 2005, and for each fiscal year thereafter, the Executive
shall be entitled to receive an annual cash incentive bonus for each fiscal year
during the Term of this Agreement consistent with a bonus policy adopted by the
Compensation Committee for each fiscal year containing individual performance
goals for participants and corporate performance goals set at Threshold, Target
and Maximum levels, and allocating each participant’s annual cash incentive
bonus on a percentage basis between individual and corporate performance goals
(the “Bonus Policy”). For each fiscal year, the annual incentive bonus shall be
determined under the Bonus Policy in effect for such fiscal year by how well the
Executive has met his individual performance goals and by how well the overall
corporate goals have been met, as follows:

 

total annual incentive bonus = individual performance bonus + corporate
performance bonus

 

where:

 

individual performance bonus = individual performance level achieved (Threshold,
Target or Maximum percentage) x individual goals allocation percentage x Base
Salary

 

corporate performance bonus = corporate performance level achieved (Threshold,
Target or Maximum percentage) x corporate goals allocation percentage x Base
Salary

 

The percentages of Base Salary established for the Executive for the performance
bonus levels for 2005 shall be 50% for Threshold Level, 100% for Target Level,
and 135% for Maximum Level, with the Executive’s Base Salary for this purpose
being pro rated and adjusted to reflect

 

-2-



--------------------------------------------------------------------------------

the portion of the 2005 fiscal year that the Executive was employed by the
Company. After 2005 the percentages shall not be less than the 2005 percentages
for each performance bonus level without the written agreement of the Executive.
If Executive or the Company, as the case may be, fails to satisfy the
performance criteria contained in such Bonus Policy for a fiscal year, the
Executive may be eligible to receive an incentive bonus for such fiscal year, in
such amount as is recommended by the Chief Executive Officer and subject to
approval by the Compensation Committee. The annual incentive bonus shall be paid
to the Executive no later than thirty (30) days after the date the Compensation
Committee approves the annual incentive bonus payable to the Executive for such
fiscal year. For purposes of this Agreement, the term “Incentive Bonus” shall
mean the amount established pursuant to this Section 4(a).

 

(b) 2006 LONG TERM INCENTIVE PLAN. The REIT plans to establish the 2006 Long
Term Incentive Plan (the “2006 LTIP”) as a long term incentive compensation plan
for key employees with awards in restricted Common Shares granted based on the
achievement of earnings growth targets by the REIT. The Executive shall be
eligible to participate in the 2006 LTIP as of January 1, 2006 in an amount as
determined by the Compensation Committee, which is currently expected to be a
4.0% allocation.

 

5. RESTRICTED STOCK AWARDS.

 

(a) GENERAL. The Equity Incentive Plan provides for the issuance of restricted
Common Shares (“Restricted Share Grants”) to the extent that such Common Shares
are available thereunder. The Executive shall be eligible to receive Restricted
Share Grants as recommended by the Chief Executive Officer, subject to
Compensation Committee review and approval.

 

(b) INITIAL RESTRICTED SHARE GRANT. The Chief Executive Officer has recommended,
subject to Compensation Committee approval, a Restricted Share Grant to the
Executive for 16,700 Common Shares to be granted on April 15, 2005 (the “Initial
Restricted Share Grant”).

 

(c) JANUARY 2006 RESTRICTED SHARE GRANT. The Chief Executive Officer has also
recommended, subject to Compensation Committee approval, a Restricted Share
Grant to the Executive in the target amount of 32,500 Common Shares (the “Target
Grant Amount”) that would be awarded in January 2006 (the “January 2006
Restricted Share Grant”) as follows: 50% of the Target Grant Amount would be
awarded if the Executive is an employee of the Company on the date of grant; and
the remaining 50% of the Target Grant Amount would be awarded in the amount of
50% for Threshold Level performance, 100% for Target Level performance, and 135%
for Maximum Level performance, upon the achievement of the same levels of
performance as used to determine the Executive’s Incentive Bonus.

 

(d) VESTING. The vesting of the Initial Restricted Share Grant, the January 2006
Restricted Share Grant, if awarded, and any other awards of Restricted Share
Grants shall be on the following terms: vesting commencing upon the award of the
Restricted Share Grant at the rate of 25% of the underlying Common Shares on the
one-year anniversary of the effective date of the award of Common Shares as
Restricted Share Grants and 6.25% of the underlying Common Shares on the last
day of each fiscal quarter thereafter until fully vested;

 

-3-



--------------------------------------------------------------------------------

provided, however, that after a Restricted Share Grant has been awarded the
Executive will be 100% vested and all restrictions will lapse upon (i) a Change
in Control (as defined herein), (ii) a termination by the Company without Cause
(as defined herein), (iii) his death, (iv) his becoming Permanently Disabled (as
defined herein), or (v) the nonrenewal of this Agreement by the Company. If the
Executive is terminated for Cause or if he voluntarily terminates his employment
for any reason, the Company has the right to repurchase the unvested portion of
any Restricted Share Grants that have been awarded in accordance with the terms
of the Equity Incentive Plan.

 

(e) VOTING AND DIVIDEND RIGHTS. The Common Shares issued as Restricted Share
Grants will have voting and dividend rights, and, following the restriction
period, shall be registered and fully transferable by the Executive.

 

6. BENEFITS.

 

(a) VACATION. The Executive shall be entitled to four (4) weeks paid vacation
per full calendar year in accordance with the Company’s vacation policy, which
shall accrue during the Executive’s employment with the Company.

 

(b) SICK AND PERSONAL DAYS. The Executive shall be entitled to sick and personal
days pursuant to Company policy.

 

(c) EMPLOYEE BENEFIT PLANS. The Executive and his spouse and eligible
dependents, if any, and their respective designated beneficiaries where
applicable, will be eligible for and entitled to participate in any Company
sponsored employee benefit plans, including but not limited to benefits such as
group health, dental, accident, disability insurance, group life insurance, and
a 401(k) plan, as such benefits may be offered from time to time, on a basis no
less favorable than that applicable to other executives of the Company.

 

(d) OTHER BENEFITS.

 

(i) ANNUAL PHYSICAL. The Company shall provide, at its cost, a medical
examination for the Executive on an annual basis by a licensed physician in the
Philadelphia, Pennsylvania or Charlotte, North Carolina area selected by the
Executive.

 

(ii) CAR ALLOWANCE. The Company shall pay Executive a monthly car allowance that
is not less than $650.00 per month.

 

(iii) DIRECTORS AND OFFICERS INSURANCE. During the Term and during the Severance
Period (as hereinafter defined), the Executive shall be entitled to directors
and officers insurance coverage for his acts and omissions while an officer of
the Company and the REIT on a basis no less favorable to him than the coverage
provided to current officers and trustees.

 

(iv) EXPENSES, OFFICE AND SECRETARIAL SUPPORT. The Executive shall be entitled
to reimbursement of all reasonable expenses, in accordance with the Company’s
policy as in effect from time to time and on a basis no less favorable than that
applicable to other executives of the Company, including, without limitation,
telephone,

 

-4-



--------------------------------------------------------------------------------

reasonable travel and reasonable entertainment expenses incurred by the
Executive in connection with the business of the Company, promptly upon the
presentation by the Executive of appropriate documentation. The Executive shall
also be entitled to appropriate office space, administrative support, and such
other facilities and services as are suitable to the Executive’s positions and
adequate for the performance of the Executive’s duties.

 

7. TERMINATION. The employment of the Executive by the Company pursuant to this
Agreement shall terminate upon the occurrence of any of the following:

 

(a) DEATH OR PERMANENT DISABILITY. Immediately upon death or Permanent
Disability of the Executive. As used in this Agreement, “Permanent Disability”
shall mean an inability due to a physical or mental impairment to perform the
material services contemplated under this Agreement for a period of six (6)
months, whether or not consecutive, during any 365-day period. A determination
of Permanent Disability shall be made by a physician satisfactory to both the
Executive and the Company, provided that if the Executive and the Company do not
agree on a physician, the Executive and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to Permanent Disability shall be binding on all parties. The
appointment of one or more individuals to carry out the offices or duties of the
Executive during a period of the Executive’s inability to perform such duties
and pending a determination of Permanent Disability shall not be considered a
breach of this Agreement by the Company.

 

(b) FOR CAUSE. At the election of the Company and subject to the provisions of
this Section 7(b), immediately upon written notice by the Company to the
Executive of his termination for Cause. For purposes of this Agreement, “Cause”
for termination shall be deemed to exist solely in the event of (i) the
conviction of the Executive of, or the entry of a plea of guilty or nolo
contendere by the Executive to, a felony (exclusive of any felony relating to
negligent operation of a motor vehicle and not including a conviction, plea of
guilty or nolo contendere arising solely under a statutory provision imposing
criminal liability upon the Executive on a per se basis due to the Company
offices held by the Executive, so long as any act or omission of the Executive
with respect to such matter was not taken or omitted in contravention of any
applicable policy or directive of the Board or the Chief Executive Officer),
(ii) a willful breach of his duty of loyalty which is materially detrimental to
the Company, (iii) a willful failure to perform or adhere to explicitly stated
duties that are consistent with the terms of this Agreement, or the Company’s
reasonable and customary guidelines of employment or reasonable and customary
corporate governance guidelines or policies, including without limitation any
business code of ethics adopted by the Board, or to follow the lawful directives
of the Board (provided such directives are consistent with the terms of this
Agreement) which, in any such case, continues for thirty (30) days after written
notice from the Chief Executive Officer to the Executive, or (iv) gross
negligence or willful misconduct in the performance of the Executive’s duties.
For purposes of this Section 7(b), no act, or failure to act, on the Executive’s
part will be deemed “gross negligence” or “willful misconduct” unless done, or
omitted to be done, by the Executive not in good faith and without a reasonable
belief that the Executive’s act, or failure to act, was in the best interest of
the Company. The parties agree that in order to terminate the Executive pursuant
to Subsections (ii) and (iv) hereof, the Company shall first be required to
prove to the reasonable satisfaction of the Executive that he engaged in
improper conduct under these Subsections, and if the Executive shall not agree
with the Company’s

 

-5-



--------------------------------------------------------------------------------

assessment of his conduct, then the Executive shall not be terminated until an
arbitrator, as provided for in Section 13(b), has determined that the
Executive’s conduct constituted improper conduct under the applicable
Subsection.

 

(c) WITHOUT CAUSE; VOLUNTARY RESIGNATION. At the election of the Company without
Cause, and at the election of the Executive for any reason, in either case upon
thirty (30) days prior written notice to the Executive or the Company, as the
case may be.

 

8. EFFECTS OF TERMINATION.

 

(a) TERMINATION ON PERMANENT DISABILITY OR BY THE COMPANY WITHOUT CAUSE. If the
employment of the Executive should terminate at any time by reason of his
becoming Permanently Disabled or should terminate at the election of the Company
without Cause, then the Company shall pay all compensation and benefits for the
Executive as follows:

 

(i) Any Base Salary, Incentive Bonus, expense reimbursements and all other
compensation related payments that are payable as of his termination of
employment date that are related to his period of employment preceding his
termination date.

 

(ii) The prorated amount of the Target Incentive Bonus for the year in which the
termination of employment occurs, prorated for the portion of such year during
which the Executive was employed prior to the effective date of the termination.

 

(iii) The amount equal to his Base Salary at the rate in effect on the effective
date of his termination of employment, that would have been paid or payable for
12 months (the “Severance Period”).

 

The sum of the amount payable under subsections (ii) and (iii) hereof is
referred to herein as his “Severance Payment”.

 

(iv) The Severance Payment shall be made in a single, lump sum cash payment
before the later of (x) thirty (30) days after the effective date of the
Executive’s termination of employment, and (y) the delivery of the signed
Release (as defined below) to the Company and the expiration of the Executive’s
statutory period to revoke the Release.

 

(v) The Company shall allow the Executive to continue to participate during the
Severance Period in any healthcare, dental and prescription drug plans in which
the Executive was entitled to participate immediately prior to his termination,
to the same extent and upon the same terms as the Executive participated in such
plans prior to his termination, provided that the Executive’s continued
participation is permissible or otherwise practicable under the general terms
and provisions of such benefit plans and programs. During the Severance Period,
the Company shall pay for the Executive’s continued participation in said
healthcare, dental and prescription drug plans, including but not limited to
premiums for such programs. To the extent that continued participation is
neither permissible nor practicable, the

 

-6-



--------------------------------------------------------------------------------

Company shall take such actions as may be necessary to provide the Executive
with substantially comparable benefits (without additional cost to the
Executive) outside the scope of such plans, including, without limitation,
reimbursing the Executive for his costs in obtaining such coverage, such as
COBRA premiums paid by the Executive and/or his eligible dependents. If the
Executive engages in regular employment after his termination of employment
(whether as an executive or as a self-employed person), any employee benefit and
welfare benefits received by the Executive in consideration of such employment
which are similar in nature to the healthcare, dental and prescription drug
plans provided by the Company will relieve the Company of its obligation under
this Section 8(a)(v) to provide comparable benefits to the extent of the
benefits so received.

 

(vi) The Executive’s Restricted Share Grants that have been awarded under the
Equity Incentive Plan shall immediately become 100% vested, and all restrictions
shall lapse.

 

(vii) The Noncompete Period in Section 11 shall be reduced to be equal to the
Severance Period.

 

(viii) All Severance Payments are contingent on Executive signing a release of
claims, substantially in the form attached hereto as Exhibit A (the “Release”).

 

(b) TERMINATION ON DEATH. Upon a termination of employment due to the
Executive’s death, the Executive shall become 100% vested in the Restricted
Share Grants that have been awarded to the Executive under the Equity Incentive
Plan. The Company shall pay to the Executive’s personal representative any Base
Salary, expense reimbursements and all other compensation related payments that
are payable as of his date of death and that are related to his period of
employment preceding his date of death, and within 60 days after the Executive’s
death, shall pay to the Executive’s personal representative a prorated amount of
Target Incentive Bonus for the year in which the Executive’s death occurs,
prorated for the portion of the year during which the Executive was employed
prior to his death.

 

(c) BY THE COMPANY FOR CAUSE OR VOLUNTARILY BY THE EXECUTIVE. In the event that
the Executive’s employment is terminated by the Company for Cause or voluntarily
by the Executive, the Company shall pay the Executive his Base Salary, expense
reimbursements and all other compensation related payments that are payable as
of his termination of employment date and that are related to his period of
employment preceding his termination date. The Executive shall forfeit all
unvested Restricted Common Shares if he is terminated by the Company for Cause,
and, subject to Section 9(b) below, he shall forfeit all unvested Restricted
Common Shares if he voluntarily terminates his employment with the Company.

 

(d) TERMINATION OF AUTHORITY. Immediately upon the Executive terminating or
being terminated from his employment with the Company for any reason,
notwithstanding anything else appearing in this Agreement or otherwise, the
Executive will stop serving the functions of his terminated or expired
position(s) and shall be without any of the authority or responsibility for such
position(s).

 

-7-



--------------------------------------------------------------------------------

9. CHANGE OF CONTROL.

 

(a) CHANGE OF CONTROL. For purposes of this Agreement, a “Change of Control”
will be deemed to have taken place upon the occurrence of any of the following
events:

 

(i) any person, entity or affiliated group, excluding the REIT or any employee
benefit plan of the REIT, acquiring more than 50% of the then outstanding voting
shares of the REIT,

 

(ii) the consummation of any merger or consolidation of the REIT into another
company, such that the holders of the voting shares of the REIT immediately
prior to such merger or consolidation is less than 50% of the voting power of
the securities of the surviving company or the parent of such surviving company,

 

(iii) the complete liquidation of the REIT or the sale or disposition of all or
substantially all of the REIT’s assets, such that after the transaction, the
holders of the voting shares of the REIT immediately prior to the transaction is
less than 50% of the voting securities of the acquiror or the parent of the
acquiror, or

 

(iv) a majority of the Board of the REIT votes in favor of a decision that a
Change of Control has occurred.

 

(b) CERTAIN BENEFITS UPON A CHANGE OF CONTROL. In the event of a Change of
Control, the Executive shall become 100% vested in the Restricted Share Grants
that have been awarded to the Executive under the Equity Incentive Plan.

 

(c) EXCISE TAX.

 

(i) In the event that any payment or benefit received or to be received by the
Executive in connection with a change in control or a termination of the
Executive’s employment (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any person whose actions
result in a change in control or any person affiliated with the Company or such
person) (all such payments and benefits being hereinafter called “Total
Payments”), such that the Executive will be subject (in whole or in part) to the
excise tax imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (“Excise Tax”), on such payments and benefits, then the Company shall
pay to the Executive an additional amount (the “Gross-Up Payment”) such that the
net amount retained by the Executive, after deduction of the Excise Tax and any
federal, state and local tax on the Gross-Up Payment, will be equal to the Total
Payment. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Executive’s residence on such
date, net of the maximum deduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

(ii) The Executive or the Company may request, prior to the time any payments
under this Agreement are made, a determination of whether any or all of the

 

-8-



--------------------------------------------------------------------------------

Total Payments will be subject to the Excise Tax and, if so, the amount of such
Excise Tax and the federal, state and local tax imposed on the Gross-Up Payment.
If such a determination is requested, it shall be made promptly, at the
Company’s expense, by tax counsel selected by the Executive and approved by the
Company (with such approval not being unreasonably withheld), and such
determination shall be conclusive and binding on both parties. The Company
agrees to provide any information reasonably requested by such tax counsel. Tax
counsel may engage accountants or other experts, at the Company’s expense, to
the extent deemed necessary or advisable for them to reach a determination. For
these purposes, the term “tax counsel” shall mean a law firm with expertise in
federal income tax matters.

 

(iii) In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder, the Executive will repay to the
Company, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income tax imposed on the Gross-Up Payment, without any
interest thereon. In the event that the Excise Tax is determined to exceed the
amount taken into account hereunder, the Company will make an additional
Gross-Up Payment in respect of such excess and in respect of any portion of the
Excise Tax with respect to which the Company had not previously made a Gross-Up
Payment (plus any interest, penalties or additions payable by the Executive with
respect to such excess and such portion) at the time that the amount of such
excess is finally determined, without any interest thereon.

 

(iv) Each party agrees to notify the other party, in writing, of any claim that,
if successful, would require the payment by the Company of a Gross-Up Payment or
might entitle the Company to a refund of all or part of any previous Gross-Up
Payment. Such notification shall be given as soon as practicable but no later
than ten (10) business days after the Executive or Company is informed in
writing of such claim or otherwise becomes aware of such claim. If notice of the
claim arose as a result of a claim made against the Executive by a taxing
authority, Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which he gives notice to the
Company. If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall: (A) give the Company any information reasonably requested by the Company
relating to such claim, (B) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Executive and approved by the Company
(with such approval not being unreasonably withheld), (C) cooperate with the
Company in good faith in order to effectively contest such claim, and (D) permit
the Company to reasonably participate in any proceedings relating to such claim.
The Company shall bear and pay directly all costs and expenses (including legal
fees and additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses.

 

(v) Notwithstanding the foregoing, the Company shall control all audits and
proceedings taken in connection with any claim, audit or proceeding involving
Excise Taxes or Gross-Up Payments and, at its sole option, may pursue or forego
any and all

 

-9-



--------------------------------------------------------------------------------

administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of any such claim, audit or proceeding and may, at its sole
option, either direct the Executive to pay the tax claimed and sue for a refund
or contest the tax in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such tax and sue for a refund, the Company shall advance the
amount of such payment to the Executive, (including interest or penalties with
respect thereto) and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance. The Company shall be
required to consult with and keep the Executive fully apprised of developments
and actions being considered or taken with respect to such claim, audit or
proceeding. The Company’s control of the contest shall be limited to issues with
respect to which such a Gross-Up Payment would be payable or refundable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue. Each party agrees to keep the other party fully
apprised of developments concerning such claim, audit or proceeding and to
cooperate with the other in good faith in order to effectively resolve such
claim, audit or proceeding.

 

(vi) For purposes of this Subsection (c), a determination of whether a payment
is subject to Excise Taxes, including but not limited to, a determination of
change in control, shall be made pursuant to Section 280G of the Internal
Revenue Code of 1986, as amended.

 

10. CONFIDENTIAL INFORMATION. The Executive recognizes and acknowledges that
certain assets of the Company constitute Confidential Information. The term
“Confidential Information” as used in this Agreement shall mean all information
which is known only to the Executive or the Company, other employees of the
Company, or others in a confidential relationship with the Company, and relating
to the Company’s business including, without limitation, information regarding
clients, customers, pricing policies, methods of operation, proprietary Company
programs, sales products, profits, costs, markets, key personnel, formulae,
product applications, technical processes, and trade secrets, as such
information may exist from time to time, which the Executive acquired or
obtained by virtue of work performed for the Company, or which the Executive may
acquire or may have acquired knowledge of during the performance of said work.
The Executive shall not, during or after the Term, disclose all or any part of
the Confidential Information to any person, firm, corporation, association, or
any other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder, unless and until
such Confidential Information becomes publicly available other than as a
consequence of the breach by the Executive of his confidentiality obligations
hereunder by law or in any judicial administrative proceeding (in which case,
the Executive shall provide the Company with notice). In the event of the
termination of his employment, whether voluntary or involuntary and whether by
the Company or the Executive, the Executive shall deliver to the Company all
documents and data pertaining to the Confidential Information and shall not take
with him any documents or data of any kind or any reproductions (in whole or in
part) or extracts of any items relating to the Confidential Information. The
Company acknowledges that prior to his employment with the Company, the
Executive has lawfully acquired extensive knowledge of the industries and
businesses in which the Company engages in business, and that the provisions of
this Section 10 are not intended to restrict the Executive’s use of such
previously acquired knowledge.

 

-10-



--------------------------------------------------------------------------------

In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees to (a) promptly notify the Company in writing
of the existence, terms and circumstances surrounding such request or
requirement, (b) consult with the Company on the advisability of taking legally
available steps to resist or narrow such request or requirement, and (c) assist
the Company in seeking a protective order or other appropriate remedy. In the
event that such protective order or other remedy is not obtained or that the
Company waives compliance with the provisions hereof, the Executive shall not be
liable for such disclosure unless disclosure to any such tribunal was caused by
or resulted from a previous disclosure by the Executive not permitted by this
Agreement.

 

11. NON-COMPETITION AND NONSOLICITATION. During the Term and, except as
otherwise provided in Section 8(a)(viii), for a period of 24 calendar months
after the termination of the Executive’s employment (the “Noncompete Period”),
the Executive shall not, directly or indirectly, either as a principal, agent,
employee, employer, stockholder, partner or in any other capacity whatsoever:
(a) engage or assist others engaged, in whole or in part, in any business which
is engaged in a business or enterprise that is substantially similar to the
business that the Company was engaged in during the period of the Executive’s
employment with the Company, or (b) without the prior consent of the Board,
employ or solicit the employment of, or assist others in employing or soliciting
the employment of, any individual employed by the Company at any time while the
Executive was also so employed; provided, however, that the provisions of this
Section 11 shall not apply in the event the Company materially breaches this
Agreement or the Release.

 

Nothing in this Section 11 shall prohibit Executive from making any passive
investment in a public company, or where he is the owner of five percent (5%) or
less of the issued and outstanding voting securities of any entity, provided
such ownership does not result in his being obligated or required to devote any
managerial efforts.

 

The Executive agrees that the restraints imposed upon him pursuant to this
Section 11 are necessary for the reasonable and proper protection of the Company
and its subsidiaries and affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. The parties further agree that, in the event that any provision
of this Section 11 shall be determined by any court of competent jurisdiction to
be unenforceable by reason of its being extended over too great a time, too
large a geographic area or too great a range of activities, such provision shall
be deemed to be modified to permit its enforcement to the maximum extent
permitted by law.

 

12. INTELLECTUAL PROPERTY. During the Term, the Executive shall promptly
disclose to the Company or any successor or assign, and grant to the Company and
its successors and assigns without any separate remuneration or compensation
other than that received by him in the course of his employment, his entire
right, title and interest in and to any and all inventions, developments,
discoveries, models, or any other intellectual property of any

 

-11-



--------------------------------------------------------------------------------

type or nature whatsoever (“Intellectual Property”), whether developed by him
during or after business hours, or alone or in connection with others, that is
in any way related to the business of the Company, its successors or assigns.
This provision shall not apply to books or articles authored by the Executive
during non-work hours, consistent with his obligations under this Agreement, so
long as such books or articles (a) are not funded in whole or in part by the
Company, and (b) do not contain any Confidential Information or Intellectual
Property of the Company. The Executive agrees, at the Company’s expense, to take
all steps necessary or proper to vest title to all such Intellectual Property in
the Company, and cooperate fully and assist the Company in any litigation or
other proceedings involving any such Intellectual Property.

 

13. DISPUTES.

 

(a) EQUITABLE RELIEF. The Executive acknowledges and agrees that upon any breach
by the Executive of his obligations under Sections 10, 11, or 12 hereof, the
Company will have no adequate remedy at law, and accordingly will be entitled to
specific performance and other appropriate injunctive and equitable relief.

 

(b) ARBITRATION. Excluding only requests for equitable relief by the Company
under Section 13(a), in the event that there is any claim or dispute arising out
of or relating to this Agreement or the breach hereof, and the parties hereto
shall not have resolved such claim or dispute within 60 days after written
notice from one party to the other setting forth the nature of such claim or
dispute, then such claim or dispute shall be settled exclusively by binding
arbitration in Montgomery county, Pennsylvania, in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(“Rules”), by an arbitrator mutually agreed upon by the parties hereto or, in
the absence of such agreement, by an arbitrator selected according to such
Rules. Notwithstanding the foregoing, if either the Company or the Executive
shall request, such arbitration shall be conducted by a panel of three (3)
arbitrators, one selected by the Company, one selected by the Executive and the
third selected by agreement of the first two arbitrators, or, in the absence of
such agreement, in accordance with such Rules. Judgment upon the award rendered
by such arbitrator(s) shall be entered in any Court having jurisdiction thereof
upon the application of either party. The parties agree to use their reasonable
best efforts to have such arbitration completed as soon as is reasonably
practicable. Notwithstanding anything herein to the contrary, except as provided
in Section 13(c) below, the losing party shall pay the reasonable costs and
expenses (including reasonable attorney fees and expenses) of the prevailing
party with respect to such arbitration, except the Executive, if he is the
losing party, shall not be required to pay such expenses and costs if the claim
relates to statutory discrimination claims that he would not otherwise be
required to pay if such claim had been brought in a court of competent
jurisdiction.

 

(c) LEGAL FEES. The Company shall pay or promptly reimburse the Executive for
the reasonable legal fees and expenses incurred by the Executive in successfully
enforcing or defending any right of the Executive pursuant to this Agreement,
even if the Executive does not prevail on each issue.

 

14. INDEMNIFICATION. The Company shall indemnify the Executive, to the maximum
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by the Executive, including the cost of legal counsel
selected and retained

 

-12-



--------------------------------------------------------------------------------

by the Executive in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of the Executive being or having been an
officer, director, or employee of the Company or the REIT.

 

15. COOPERATION IN FUTURE MATTERS. The Executive hereby agrees that for a period
of 18 months following his termination of employment he shall cooperate with the
Company’s reasonable requests relating to matters that pertain to the
Executive’s employment by the Company, including, without limitation, providing
information or limited consultation as to such matters, participating in legal
proceedings, investigations or audits on behalf of the Company, or otherwise
making himself reasonably available to the Company for other related purposes.
Any such cooperation shall be performed at scheduled times taking into
consideration the Executive’s other commitments, and the Executive shall be
compensated at a reasonable hourly or per diem rate to be agreed upon by the
parties to the extent such cooperation is required on more than an occasional
and limited basis. The Executive shall not be required to perform such
cooperation to the extent it conflicts with any requirements of exclusivity of
services for another employer or otherwise, nor in any manner that in the good
faith belief of the Executive would conflict with his rights under or ability to
enforce this Agreement.

 

16. GENERAL.

 

(a) NOTICES. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if sent by overnight courier or by certified mail,
return receipt requested, postage prepaid or sent by written telecommunication
or telecopy, to the relevant address set forth below, or to such other address
as the recipient of such notice or communication shall have specified in writing
to the other party hereto, in accordance with this Section 16(a).

 

If to the Company, to:

 

First States Group, L.P.

   

1725 The Fairway

   

Jenkintown, PA 19046

   

Attn:

 

Nicholas S. Schorsch, President and

       

Chief Executive Officer

   

Facsimile: 215-887-2585

 

If to Executive, at his last residence shown on the records of the Company.

 

Any such notice shall be effective (i) if delivered personally, when received,
(ii) if sent by overnight courier, when receipted for, (iii) if mailed, five (5)
days after being mailed, and (iv) on confirmed receipt if sent by written
telecommunication or telecopy, provided a copy of such communication is sent by
regular mail, as described above.

 

(b) SEVERABILITY. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

 

(c) WAIVERS. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 

-13-



--------------------------------------------------------------------------------

(d) COUNTERPARTS. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.

 

(e) ASSIGNS. This Agreement shall be binding upon and inure to the benefit of
the Company’s successors and the Executive’s personal or legal representatives,
executors, administrators, heirs, distributees, devisees and legatees. This
Agreement shall not be assignable by the Executive, it being understood and
agreed that this is a contract for the Executive’s personal services. This
Agreement shall not be assignable by the Company except that the Company shall
assign it in connection with a transaction involving the succession by a third
party to all or substantially all of the Company’s business and/or assets
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise). When assigned to a successor, the assignee shall
assume this Agreement and expressly agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform it in
the absence of such an assignment. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets that executes and delivers the assumption agreement described in the
immediately preceding sentence or that becomes bound by this Agreement by
operation of law.

 

(f) ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings, whether written or
oral, relating to the subject matter hereof and may not be amended except by a
written instrument hereafter signed by the Executive and the Chief Executive
Officer or a duly authorized representative of the Board (other than the
Executive).

 

(g) GOVERNING LAW. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to principles of conflicts of law.

 

(h) CONSTRUCTION. The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party. The headings of sections
of this Agreement are for convenience of reference only and shall not affect its
meaning or construction. Whenever any word is used herein in one gender, it
shall be construed to include the other gender, and any word used in the
singular shall be construed to include the plural in any case in which it would
apply and vice versa.

 

(i) PAYMENTS AND EXERCISE OF RIGHTS AFTER DEATH. Any amounts payable hereunder
after the Executive’s death shall be paid to the Executive’s designated
beneficiary or beneficiaries, whether received as a designated beneficiary or by
will or the laws of descent and distribution. The Executive may designate a
beneficiary or beneficiaries for all purposes of this Agreement, and may change
at any time such designation, by notice to the Company making specific reference
to this Agreement. If no designated

 

-14-



--------------------------------------------------------------------------------

beneficiary survives the Executive or the Executive fails to designate a
beneficiary for purposes of this Agreement prior to his death, all amounts
thereafter due hereunder shall be paid, as and when payable, to his spouse, if
she survives the Executive, and otherwise to his estate.

 

(j) CONSULTATION WITH COUNSEL. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel or other advisers of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.

 

(k) WITHHOLDING. Any payments provided for in this Agreement shall be paid net
of any applicable income tax withholding required under federal, state or local
law.

 

(l) CONSUMER PRICE INDEX. For purposes of this Agreement, the term “CPI” refers
to the Consumer Price Index as published by the Bureau of Labor Statistics of
the United States Department of Labor, U.S. City Average, All Items for Urban
Wage Earners and Clerical Workers (1982-1984=100). If the CPI is hereafter
converted to a different standard reference base or otherwise revised, the
determination of the CPI adjustment shall be made with the use of such
conversion factor, formula or table for converting the CPI, as may be published
by the Bureau of Labor Statistics, or, if the bureau shall no longer publish the
same, then with the use of such conversion factor, formula or table as may be
published by an agency of the United States, or failing such publication, by a
nationally recognized publisher of similar statistical information.

 

(m) SURVIVAL. The provisions of Sections 8, 9, 10, 11, 12, 13, 14 and 15 shall
survive the termination of this Agreement.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date first above
written.

 

FIRST STATES GROUP, L.P.

 

ROBERT PATTERSON

By:

 

First States Group, LLC

       

Its general partner

       

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   

Name:

 

Nicholas S. Schorsch

       

Title:

 

President and Chief Executive Officer

   

Dated: March     , 2005

 

Dated: March     , 2005

 

GUARANTEE:

 

For good and valuable consideration, including the Executive’s agreement to
serve as an officer of American Financial Realty Trust, the obligations of First
States Group, L.P. under this Employment Agreement, dated March     , 2005, with
Robert Patterson, shall be guaranteed by American Financial Realty Trust.

 

AMERICAN FINANCIAL REALTY TRUST

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Nicholas S. Schorsch

Title:

 

President and Chief Executive Officer

 

Dated: March     , 2005

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE AND WAIVER

 

This release and waiver (the “Termination Release”) is made as of the      day
of             , 200   by                      (the “Executive”).

 

WHEREAS, the Executive and First States Group, L.P. (the “Company”) have entered
into an Employment Agreement (the “Agreement”) dated as of             , 200  
that provides for certain compensation and severance amounts upon his
termination of employment; and

 

WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement, to
execute a release and waiver in the form set forth in this Release and Waiver
(“Termination Release”) in consideration of the Company’s agreement to provide
the compensation and severance amounts upon his termination of employment set
out in the Agreement; and

 

WHEREAS, the Executive has incurred a termination of employment effective as of
            , 20    ; and

 

WHEREAS, the Company and the Executive desire to settle all rights, duties and
obligations between them, including without limitation all such rights, duties,
and obligations arising under the Agreement or otherwise out of the Executive’s
employment by the Company.

 

NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the Executive
agrees as follows:

 

1. RELEASE. In consideration for the payments to be made pursuant to the
Agreement:

 

(a) Executive knowingly and voluntarily releases, acquits and forever discharges
the Company, and its respective owners, parents, stockholders, predecessors,
successors, assigns, agents, directors, officers, employees, representatives,
divisions and subsidiaries (collectively, the “Releasees”) from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
damages, causes of action, suits, rights, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, against them which the Executive or any of his
heirs, executors, administrators, successors and assigns (“Executive Persons”)
ever had, now has or at any time hereafter may have, own or hold by reason of
any matter, fact, or cause whatsoever from the beginning of time up to and
including the date of this Termination Release, including without limitation all
claims for salary, bonuses, severance pay, vacation pay or any benefits arising
under the Employee Retirement Income Security Act of 1974, as amended; any
claims of sexual harassment, or discrimination based upon race, color, national
origin, ancestry, religion, marital status, sexual orientation, citizenship
status, medical condition or disability under Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the American with Disabilities Act,
Section 1981 of the Civil Rights Acts of 1866 and 1871, the Equal Pay Act, The
Rehabilitation Act, The Consolidated Omnibus Budget Reconciliation Act, as
amended, The Fair Labor Standards Act, as amended, and any other federal, state
or local law

 

A-1



--------------------------------------------------------------------------------

prohibiting discrimination in employment; any claims of age discrimination under
the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, or under any other federal, state or local law
prohibiting age discrimination; claims of breach of implied or express contract,
breach of promise, misrepresentation, negligence, fraud, estoppel, defamation,
infliction of emotional distress, violation of public policy, wrongful or
constructive discharge, or any other employment-related tort; any claim for
costs, fees, or other expenses, including attorneys fees; and all claims under
any other federal, state or local laws relating to employment, except in any
case to the extent such release is prohibited by applicable federal, state
and/or local law.

 

(b) Executive represents that he has not filed or permitted to be filed against
the Releasees, any complaints, charges or lawsuits and covenants and agrees that
he will not seek or be entitled to any personal recovery in any court or before
any governmental agency, arbitrator or self-regulatory body against any of the
Releasees arising out of any matters set forth in Section 1(a) hereof. If
Executive has filed a complaint, charge, grievance, lawsuit or similar action,
he agrees to remove, dismiss or take similar action to eliminate such complaint,
charge, grievance, lawsuit or similar action within five (5) days of signing
this Termination Release.

 

(c) Notwithstanding the foregoing, this Termination Release is not intended to
interfere with Executive’s right to file a charge with the Equal Employment
Opportunity Commission (hereinafter referred to as the “EEOC”) in connection
with any claim he believes he may have against the Company. However, Executive
hereby agrees to waive the right to recover money damages in any proceeding he
may bring before the EEOC or any other similar body or in any proceeding brought
by the EEOC or any other similar body on his behalf. This Termination Release
does not release, waive or give up any claim for workers’ compensation benefits,
vested retirement or welfare benefits he is entitled to under the terms of the
Company’s retirement and welfare benefit plans, as in effect from time to time,
any right to unemployment compensation that Executive may have, or his right to
enforce his rights under the Agreement.

 

2. CONFIRMATION OF OBLIGATIONS. Executive hereby confirms and agrees to his
continuing obligation under the Agreement after termination of employment not to
directly or indirectly disclose to third parties or use any Confidential
Information (as defined in the Agreement) that he may have acquired, learned,
developed, or created by reason of his employment with the Company.

 

3. CONFIDENTIALITY; NO COMPETITION; NONSOLICITATION. Executive hereby confirms
and agrees to his confidentiality, nonsolicitation and non-competition
obligations under the Agreement.

 

4. NO DISPARAGEMENT. Each of the Executive and the Company agree not to
disparage the other, including making any statement or comments or engaging in
any conduct that is disparaging or derogatory toward the Executive or the
Company, as the case may be, whether directly or indirectly, by name or
innuendo; provided, however, that nothing in this Termination Release shall
restrict communications protected as privileged under federal or state law to
testimony or communications ordered and required by a court or an administrative
agency of competent jurisdiction.

 

A-2



--------------------------------------------------------------------------------

5. CONFIDENTIALITY. Each of the Executive and the Company agree to keep the
terms of this Termination Release confidential and shall not disclose the fact
or terms to third parties, except as required by applicable law or regulation or
by court order; provided, however, that Executive may disclose the terms of this
Termination Release to members of his immediate family, his attorney or
counselor, and persons assisting him in financial planning or tax preparation,
provided these people agree to keep such information confidential; provided,
further, however, that the Company may disclose the terms of this Termination
Release to its certified public accountants, outside counsel or others on a need
to know basis, provided these people agree to keep such information
confidential.

 

6. ACKNOWLEDGMENT. The Company has advised the Executive to consult with an
attorney of his choosing prior to signing this Termination Release and the
Executive hereby represents to the Company that he has been offered an
opportunity to consult with an attorney prior to signing this Termination
Release. The Executive shall have forty-five (45) days to consider the waiver of
his rights in this Termination Release, although he may sign this Termination
Release sooner if he chooses. Once he has signed this Termination Release, the
Executive shall have seven (7) additional days from the date of execution to
revoke his consent to the waiver of his rights. If no such revocation occurs,
the Executive’s waiver of rights in this Termination Release shall become
effective seven (7) days from the date of execution by the Executive. In the
event that the Executive revokes his waiver of rights in this Termination
Release, this Termination Release will have no force and effect and no Severance
Payments (as defined in the Agreement) shall be due or payable.

 

7. GOVERNING LAW. This Termination Release shall be governed and construed in
accordance with the laws of Commonwealth of Pennsylvania, without giving effect
to principles of conflicts law.

 

IN WITNESS WHEREOF, the Executive has executed this Termination Release as of
the day and year first above written.

 

 

--------------------------------------------------------------------------------

 

A-3